THIRD AMENDED AND RESTATED REVOLVING PROMISSORY NOTE

(SECURED)



$10,000,000 As of August 23, 2007

Boston, Massachusetts



For value received, LEMAITRE VASCULAR, INC. located at 63 Second Avenue,
Burlington, Massachusetts 01803 (the "Borrower"), promises to pay the order of
BROWN BROTHERS HARRIMAN & CO., (the "Bank"), at a principal office of the Bank
at 40 Water Street, Boston, Massachusetts, or at such other place or places or
to such other party or parties as the Bank may from time to time designate, the
principal sum of



TEN MILLION DOLLARS AND NO/100 ($10,000,000)



or, if less, the aggregate unpaid principal amount of all advances made by the
Bank to the Borrower, together with interest on any unpaid balance payable as
provided in a Fourth Amended and Restated Revolving Loan and Security Agreement
dated as of the date hereof between the Borrower and the Bank, as amended from
time to time thereafter (the "Agreement"). Interest shall be calculated on the
basis of actual days elapsed and a 360-day year. If this Note is not paid in
full upon becoming due and payable, interest on the unpaid balance shall
thereafter by payable on demand at a fluctuating interest rate per annum equal
to 2% above the Base Rate (as defined in the Agreement), or such other rate
designated by the Bank, in effect from time to time.



This Note is the note described in the Agreement. This Note is secured by any
and all collateral at any time granted to the Bank to secure any obligations of
the Borrower to the Bank, including, without limitation, the Collateral
described in such Agreement.



The Borrower may voluntarily prepay this Note in whole or in part at any time
and from time to time without penalty, together with interest accrued on the
amount prepaid through the date of payment. Any amounts prepaid hereunder may be
reborrowed.



The Borrower agrees to pay on demand all costs of collection, including
reasonable attorneys' fees, incurred by the Bank in enforcing the obligations
created by this Note or any other related document.



Prior to this Note becoming due and payable, all payments made by the Borrower
shall be applied first to interest and then to principal. After demand by the
Bank, any payments received may be applied by the Bank in its sole discretion.
The entries on the records of the Bank (including any appearing on this Note)
shall be prima facie evidence of the amounts outstanding hereunder.



No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion. The Borrower and
every endorser or guarantor of this note, regardless of the time, order or place
of signing, waives presentment, demand, protest and notices of every kind and
assents to any extension or postponement of the time or terms of payment
hereunder or any other indulgence, to any substitution, exchange or release of
collateral, and to the addition or release of any other party or person
primarily or secondarily liable.



Any deposits or other sums at any time credited by or due from the Bank to the
Borrower, or to any endorser or guarantor hereof, and any securities or other
property of the Borrower or any such endorser or guarantor at any time in the
possession of the Bank may at all times be held and treated as collateral for
the payment of this Note and any and all other liabilities (direct or indirect,
absolute or contingent, sole, joint, or several, secured or unsecured, due or to
become due, now existing or hereafter arising) of the Borrower to the Bank.
Regardless of the adequacy of collateral, the Bank may apply or set off such
deposits or other sums against such liabilities at any time.



None of the terms or provisions of this Note may be excluded, modified, or
amended except by a written instrument duly executed on behalf of the Bank
expressly referring hereto and setting forth the provision so excluded, modified
or amended.



The term "Bank" as used in this Note includes the Bank's successors and assigns.
This Note shall be binding upon the Borrower and each endorser and guarantor
hereof, and their respective successors, assigns and representatives.



All rights and obligations hereunder shall be governed by the laws of the
Commonwealth of Massachusetts and this Note shall be deemed to be under seal.



This Note amends, restates and combines in its entirety a Second Amended,
Restated and Combined Demand Promissory Note (Secured) in the original principal
amount of $5,500,000 dated as of May 20, 2006 executed by the Borrower in favor
of the Bank (the "2006 Note"). All amounts outstanding under the 2006 Note shall
be deemed outstanding under this Note.



 

 

ATTEST: LEMAITRE VASCULAR, INC.



 

 

/Aaron M. Grossman/                            

By: /Joseph P. Pellegrino, Jr./                             





Name: Joseph P. Pellegrino, Jr.



Title: CFO